Order entered October 14, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00524-CV

                        BRIAN CAYCE BERTRAND, Appellant

                                            V.

 JOHN DAVID BERTRAND AND ANDREA GAIL ROBINSON BERTRAND, Appellees

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-11-15646

                                        ORDER
      Before the Court is Brian Cayce Bertrand’s October 10, 2014 Motion for Leave to File a

Record and to File a Supplement to Brief to Correct Errors and Omissions. The motion is

DENIED.


                                                   /s/   ROBERT M. FILLMORE
                                                         PRESIDING JUSTICE